 In the Matter of AMERICAN MANUFACTURING COMPANY. INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL UNION No. 791Case No. C-378.-Decided May 23, 1938OilFieldSuppliesManufacturing Industry-Interference,Restraint,andCoercion:threat to closeplant-Company-DominatedUnion:domination of andinterference with formation and administration;support ; soliciting membershipin ; participation of supervisory employees;permitting organizational activitiesduring working hours ; special form of remedial order : cease and desist fromdominating or interfering with administration of, and contributingsupport to-Discrimination:discharge:for union membership and activity ; to discouragemembership inunion-Reinstatement Ordered-Back Pay:awarded to dischargedemployees.Mr. E. P.Davis,for the Board.Mr. D. A. Brilhart,of Dallas,Tex.,Slay cfi Simon, by Mr. H. J.Zimmerman,of FortWorth,Tex., andMr.FredH. Barney,of FortWorth, Tex., for the respondent.Mr. A. L.Miner,of FortWorth,Tex., andMr.James F. Leahy,ofCleburne,Tex., for the Union.Mr. Sumner Marcus,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Association of Machinists,Local Union No. 791, herein called the Union, the National LaborRelations Board, herein called the Board, by theRegionalDirectorfor the Sixteenth Region (Fort Worth, Texas), on September 27,1937, issued and served its complaint and a notice of hearing uponAmerican Manufacturing Company, Inc., Fort Worth, Texas, hereincalled the respondent, and upon the Union.The complaint allegedthat the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1), (2), and (3), andSection 2 (6) and (7), of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 9, 1937, the respondent dulyfiled its answer, in which it denied all the allegations of the com-plaint, except those relating to the respondent's business, and in whichit set forth as an affirmative defense that John J. Gutoski, with re-spect to whom the complaint alleged that the respondent had engaged375106791-38-vol. vu--25 376NATIONAL LABOR RELATIONS BOARDin unfair labor practiceswithin themeaning of Section 8(3), of theAct had been discharged because of insubordination.The respond-ent also filed a motion to continue the date of the hearing until thebeginning of November,on the grounds that it was impossible forW. J. Gourley,the president of the respondent,who had left FortWorth before the hearing was ordered,to return to FortWorth intime for the hearing, and that his testimony was vitally necessary tothe proceedings.The motion was denied.This ruling is herebyaffirmed.Pursuant to the notice of hearing, a hearingwas held at FortWorth, Texas, on October 11,12, 13,and 14,1937,,beforeMadisonHill, the Trial Examiner duly designatedby theBoard.The Board,the respondent,and the Union were represented at the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded to allparties.At the beginning of the hearing,the respondent repeated its mo-tion for a continuance on the grounds mentioned above.At thistime, counsel for the respondent stated that Gourley knew of thehearing but was inWyoming onbusiness and pleasure.The TrialExaminer denied this motion.His ruling is hereby affirmed.At theclose of the hearing, upon the request of the respondent, the TrialExaminer ordered that the deposition of Gourley should be taken inFort Worth, Texas,sometime during the week of November 1, 1937,on a date to be agreed upon by counsel.`At the close of the-hearing, the Trial Examiner granted a motionmade by the attorney for the Board to amend the complaint toconform it with the proof.This ruling is hereby affirmed.During the course of the hearing,the Trial Examiner made sev-eral rulings on other motions and on objections to the admission ofevidence.The Board has reviewed these rulings and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On December 14, 1937, the Board ordered an extension of the timewithin which to take Gourley's deposition to December 22, 1937.OnDecember 20,1937, the time within which to take the deposition wasextended to January 3, 1938.On December 31, 1937, a third requestfor further extension of the time within which to take the depositionwas denied.On January 20, 1938, the Trial Examiner filed and served uponthe parties his Intermediate Report, in which he found that therespondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (1), (2), and(3), and Section2 (6) and(7), of the Act,and in which he recommendedthat the DECISIONS AND ORDERS377respondent cease and desist from such practices, disestablish the Em-ployees'Federation of the American Manufacturing Company ofTexas, herein called the Federation,and offer full reinstatement toJohn J. Gutoski with back pay.Thereafter, the respondent duly filed exceptions to the Interme-diate Report and also requested the Board to reopen the record forthe purpose of receiving the testimony of W. J. Gourley and therevised testimony of J. R. Hammond, a witness who testified at thehearing on behalf of the Board.The request that the Board receiveHammond's testimony was based upon an affidavit of Hammondwhich the respondent annexed to its statement of exceptions.Therespondent also filed a brief in support of its various contentions.The Board hereby denies the respondent's request that the Boardreopen the record for the purpose of receiving the afore-mentionedevidence.The respondent has had ample opportunity to produceGourley's testimony.Hammond's revised testimony is, for reasonsmentioned below, not material to the issues in the case.On May 4, 1938, the respondent and the Union were offered altopportunity to apply within 10 days for oral argument or for permis-sion to file briefs,but neither so applied.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Texas corporation, having its principal officeand place of business in Fort Worth, Texas, and warehouses atHobbs,New Mexico,and at Ellenwood,Kansas.Itmanufacturesoil field supplies, including pumping equipment, pumping jacks,shackle irons, and pumping units. In the manufacture of thesearticles it uses approximately 40,000 tons of raw material annually,almost all of which is shipped from Pennsylvania, Ohio, Colorado,Alabama, and Illinois.Thirty per cent of the respondent's =salesare made in southern and western States, other than Texas.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Local Union No. 791, isa labor, organization affiliated with the American Federation ofLabor, admitting to its membership production employees of herespondent.Employees' Federation of the American Manufacturing Companyof Texas is an unaffiliated labor organization which admits to mem-bership all the respondent's production employees. 378NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The FederationThe Union began an organizational drive among the respondent'semployees in the latter part of April 1937.A meeting of the Unionwas held in Fort Worth on May 10, 1937.At approximately the same time,W. H. Thompson,a salesman em-ployed by the respondent,who was stationed at Houston,Texas, cameto Fort Worth with the intention of persuading the respondent's pro-duction employees to form an"inside" union patterned along the linesof the Employees'Federation in the Humble Oil & Refining Company,one of Thompson's customers.In order to aid him in accomplishinghis purpose,Thompson had acquired several photostatic copies of theconstitution of the organizationin theHumble plant and of news-paper accounts of an election at which the employees of the HumbleCompany had voted in favor of this organization.At Thompson'ssuggestion,these photostatic copies were posted on bulletin boards ofthe respondent's plant by,among others,Jake Davis, brother of Win-field Davis, one of the respondent's foremen.The photostatic copiesremained on the bulletin boards for approximately a week.On May 17, 1937, and also on an occasion a few days thereafter,meetings were held at the respondent's engineering offices, at whichsome of the respondent's employees,including several foremen, werepresent.At both of these meetings Thompson spoke in favor of theformation of an "inside"union.Cummings,who was employed by therespondent on the night shift,testified at the hearing that he had goneto one of these meetings after having been"invited"by Sam Yost, hisforeman, to do so.He also testified that he went at approximately5 o'clock, that he stayed for an hour,and that he did not lose any wageson that.account.There was some conflict in the evidence as to whenthe night shift began work at the respondent's plant at the time ofthese events.There was no testimony,however, that placed the be-ginning of the night shift later than 5: 30 p. in.The meeting whichCummings attended was therefore held at least partially during work-ing hours of the respondent's plant.No evidence was offered to provethat Yost had not asked Cummings to go to the meeting.At one of thesemeetings C.B. Nabors, J. D. Paul,and R. L.Arnold were appointed officers of a temporary committee for the pur-pose of organizing the Employees'Federation of the American Manu-facturing Company of Texas. R. L. Arnold and four other membersof the committee were foramen.At Thompson's suggestion, the com-mittee circulated and posted on bulletin boards in the respondent'splant a mimeographed letter in which the members of the committee,whose names appeared on the letter,advised the respondent's em- DECISIONS AND ORDERS379ployees to read the constitution and ',the bylaws of The -Federationwhich were' circulated with the letter and to prepare themselves for anelection which would be held shortly for the purpose of determiningwhether the respondent's employees desired the Federation.Thompson left Fort Worth at about this time, after having placedorders for the printing of not only the constitution of the new organ-ization but also ballots and other material necessary to the organizationof the Federation.On May 20 or 21 the announced election was held. The ballotswere distributed during working hours and, after being marked, wereplaced in a wooden box which stood near the time clock for 24 hours.The manner in which the election took place was thus calculated togive to the respondent's employees the impression that the respond-ent's officials regarded the new organization favorably.The vote infavor of the Federation was 139 to 18.The election also provided a ready means whereby the new organ-ization could acquire members, since there was printed at the bottomof each ballot an application for membership in the Federation to besigned by the voter. It is further to be noted that an examination ofthe marked ballots would have yielded to any one who might be inter-ested the names of the respondent's employees who were in favor ofan "inside" union.After the election, the organizational activities of the Federationcontinued.By the beginning of June some 55 membership cards hadbeen signed by the respondent's employees in addition to those whichhad been signed by approximately 140 of the employees as part of theprocess of casting a vote in the election. Solicitation of membershipwas carried on during working hours.During this period, a secondelection was held in the same manner as the first for the purpose ofelecting departmental representatives to a committee which was torepresent the Federation in negotiations with the' respondent.Voterswere again required to sign their names to the ballots, and the ballotswere numbered.Among those who were active in the successful launching of theFederation after Thompson's departure was Mike Lavy.At onetime during this period, Lavy was acting as a clerk whose duties in-cluded the making of time 'and material studies on various jobs andinvolved his constantly moving around the plant.He helped to sup=ply employees with ballots for the elections.He solicited members inthe new organization during working hours.He was elected secretaryof the Federation at a meeting- of the Federation.held on June 20,1937, attended by approximately 30 persons. It was he who on hisown initiative -caused the Federation to become dormant after he had,been told by a representative of the Board on July 9, 1937, that the 380NATIONAL LABOR RELATIONS BOARDlegality of the Federation was in question. In August 1937 Lavy wastransferred by the respondent to a position which paid $15 per monthmore than his old job had paid, and where it became Lavy's duty tohelp speed up production. Lavy kept some of the Federation recordsin his office, which he shared with K. Barney, superintendent of therespondent's plant, and two other clerks.On June 21 the Federation requested a collective bargaining con-ference with the respondent.Gourley, on this same day, assented tothis request.On July 9 a meeting was held at which the question of acontract was discussed between the respondent's president and rep-resentatives of the Federation.The respondent refused to make anyconcessions.On the same day the respondent's plant was visited bya representative of the Board for the purpose of investigating thecharges which have given rise to the present proceedings.As notedabove, the Federation has been dormant since July 9.The respondent's contention is that the Federation was organizedsolely by employees of the respondent and without the aid or authori-zation of any of the respondent's officials. It relies on the fact that inthe period during which the Federation came into being-that is, fromMay 15 to June 1-both Gourley, the president, and F. H. Barney, thevice president of the respondent, were out of Fort Worth, and on thefact that F. H. Barney, the only official of the respondent who testi-fied at the hearing, stated that whenever the question of unionismarose he would say : "I cannot dictate to you and do not want to.Now, you boys be just fair in every way. That is all the AmericanManufacturing Company wants and I will have nothing to do with it."On other occasions, he testified that he had said : "Boys, whatever youdo, be fair, but don't ask me to tell you what to do."The plant's functions did not cease, however, during the absenceof Gourley and F. H. Barney. K. Barney, F. H. Barney's son, wassuperintendent and had full charge of the production aspects of therespondent.Some of the activities of the Federation in the plant,such as the elections, were so overt that he could not have failed tohave seen them.Moreover, his subordinates, the foremen in the plant,and Lavy, his office mate, actually participated in the activities of theFederation.The evidence also fails to support the respondent's contention that itmaintained a strictly "hands off" policy in regard to its employees'union activities.The uncontradicted testimony of Napps and Cum-mings shows that on at least two occasions when Gourley had metwith a group of the respondent's employees in order to discuss thequestion of wages and hours he had gratuitously volunteered theopinion that a person was foolish to pay $3 a month to a union for DECISIONS AND ORDERS381the privilege of working and that if he could not operate his businessthe way he wanted to he would close the gate and go fishing. OnMay 6, on one of those occasions, Gourley had also suggested the for-mation of an independent union.Moreover, there was testimony bytwo employees who attended the first meetings of the Federation inMay that Thompson had expressed the opinion that Gourley wouldnever recognize an outside union.Thompson denied at the hearingthat he had made such a statement; but the logic of the situation, aswell as the weight of the evidence, leads us to the conclusion that hedid make this statement and that this was doubtless an accurate ap-praisal of Gourley's attitude towards unions.The Trial'Examiner found that Thompson had conceived the planfor introducing the Federation into the respondent's plant in April.This finding was based on the testimony of J. R. Hammond, an em-ployee of the Sam H. Lane Printing Co., which printed the ballots,constitution, and other printed material used by the Federation in itsformation and organizational activities.Hammond's testimony wasalso the basis of the granting of a motion by the Board to amend thecomplaint to conform to the proof.After the filing of the Intermediate Report, the respondent submit-ted a sworn statement by Hammond that his original testimony was inerror and that the orders for the printing had been given in May andnot in April. It is immaterial whether Thompson placed the printingorders in April or May. The significant fact in Hammond's testimonyis that Thompson, who had nothing to gain from the formation of theFederation, placed all the orders for the Federation's printingrequirements.We find that the respondent, by making clear to its employees itshostility toward outside unions, by permitting the Federation toorganize during working hours, and by donating the services of oneof,its salesmen and of several of its supervisory employees, has domi-nated'' and" interfered with the formation and administration of theFederation and has contributed support to it.By so doing, it hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The discharge of GutoskiPrior to June 12, 1937,John J. Gutoski had been employed con-tinuously by the respondent for 3 years.His foreman,WinfieldDavis, testified at the hearing that he had been an average worker.The evidence indicates that this was an understatement.Early inMay 1937,Gutoski had been granted a 5 cents per hour raise when herequested it.In the middle of May 1937, he was made an assistant 382NATIONAL LABOR RELATIONS BOARDforeman.There is a dispute in the evidence whether this was a changein Gutoski's employment but both F. H. Barney and Davis referred-at the hearing to Gutoski's having been "promoted."Gutoski testified that prior'to June 12, 1937, he as well as otheremployees customarily "laid off"'several times a month; that is, if on agiven day he felt so inclined he would not go in to work.He also,testified that he often left work during the day after securing permis-sion to do so.Davis, his foreman; testified that since he had beengranted a raise, Gutoski had left work early three or four times with-out securing permission to do so.He admitted, however, that he hadnever said anything about the matter to Gutoski.On June 12, 1937, Gutoski left his work at noon. The regularquitting hour was later in the afternoon.He testified that before workstarted on the morning of June 12 he had Asked Davis' permissionbut that Davis had not made any response; that at 11 a. in. he hadsaid to Davis : "Cap, you might as well get off and go with me," andthat Davis had replied : "No, I have too much work to do and I hadbetter stay here"; and that at noon, as he was leaving the plant, Davishad said to him "Nobody said you could go yet," and had turnedaround,meanwhile laughing. -Davis testified that when Gutoskiasked permission to leave, Davis had told him that he could notbecause there were three or four men off at the plant and Davis couldnot spare him; that at noon, as Gustoski was leaving, Davis had said:"John, there hasn't any one told you that you could leave"; and thatGutoski said nothing and left.Davis further testified that he re-ported this incident to K. Barney and recommended Gutoski's dis-charge.The Trial Examiner found that Gutoski was not guilty ofinsubordination, because there was evidence that in the past Davishad often delivered" orders in a joking manner to his, subordinatesand that Gutoski believed that Davis was joking this=Time.The evidence clearly indicates, however, that whether or notGutoski was guilty of insubordination, such insubordination was notthe cause of his subsequent discharge.On Monday, June 14, whenGutoski returned to work, he was told by K. Barney that Gourleyhad ordered him to be laid off for a week. Barney added at this timethatGutoski'swork had not been satisfactory and, when askedwhat he meant by this, the said : "I do not think you have been doingas much work as you could do.", On Tuesday, June-15, when Gutoskiasked Gourley why, he had been laid off, Gourley replied : "Well,from,what I can find out you have been trying to run the plant downthere and I have men hired to run things."He said nothing atthis time about Gutoski's having disobeyed his superiors or about hiswork having been unsatisfactory.Gutoski then asked Barney tointercede with Gourley on his behalf, and Barney said he would do DECISIONS AND ORDERS383so that night.When Gutoski returned the following morning, June16,Barney said that he would see Gourley that morning concerningGutoski's case.While Gutoski was waiting for the result of thisinterview, Gourley happened along and said that there was no useinGutoski's hanging around and that he might as well look foranother job.According to Gutoski's testimony, this was the firstindication that he had that he was discharged and not merely laidoff temporarily.Gourley gave no reason at this time for thedischarge.The respondent, at the hearing, offered no explanation of theactions of Gourley and K. Barney in regard to Gutoski. The onlyexplanation that can be garnered from the evidence is the one whichGutoski testified that Gourley offered to him when Gutoski, onJuly 9, asked Gourley for another chance.Gourley said at this time:"No, sir. I won't put you back to work. If I put you back, it wouldjustmake the Union stronger." Gourley also refused to giveGutoski a letter of recommendation, on the ground that this wouldbe the best piece of evidence Gutoski could get -hold of.That Gutoski was discharged for his union activity becomes evenmore apparent from his uncontradicted testimony that he had joinedthe Union in the middle of May ; that he had spoken to 40 or 50^ ofthe respondent's employees about the Union; and that he had re-fused to join the Federation when asked to do so by Grady Carter,a foreman.A. L. Miner, the local representative of the International Asso-ciation of Machinists, testified that some of the respondent's employ-ees stated that they would not join the Union since they believedGutoski was fired because of his activities with respect to the Unionand since they feared a similar fate if they joined.Upon all the evidence, we conclude that the respondent dischargedGutoski for, the reason that he had joined and i assisted the Union andthat it thereby discriminated in regard to the hire and tenure ofhis employment thereby discouraging membership in a labor organi-zation.By discharging Gutoski, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section ,III above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. 384NATIONAL LABOR RELATIONS BOARDTHE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Federation and hascontributed support to it.Under such circumstances, the Federationdoes not and cannot offer to the respondent's employees the free rep-resentation for collective bargaining which the Act requires.Weshall therefore order the respondent to refuse to recognize theFederation as a collective bargaining representative.We have also found that John J. Gutoski was discharged by therespondent for the reason that he joined and assisted the Union.Wewill order,therefore,that the respondent offer him reinstatement tohis former position and pay him the amount of money which he wouldnormally have earned from June 16, 1937, the date of the discharge,to the date that the respondent makes its offer of reinstatement, lessany amount earned by him during that period.Upon the basis of the foregoing findings of fact and upoiv` theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists,Local Union No. -791,and Employees' Federation of the American Manufacturing Companyof Texas are labor organizations,Within the meaning of Section 2(5) of the Act.2.By its domination of and interference with the formation andadministration of Employees'Federation of the American Manufac-turing Company of Texas, and by its contribution of support thereto,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and'"tenure of employmentof John J. Gutoski,and thereby discouraging membership in Interna-tional Association of Machinists,Local Union No. 791,the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8(3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. DECISIONS' AND ORDERSORDER385Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 _(c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, American Manufacturing Company, Inc., and its officers, agents,successors, and assigns, shall:1.Cease and desist :(a)From dominating or interfering with the administration ofEmployees' Federation of the American Manufacturing Companyof Texas, or the formation or administration of any other labor or-ganization of its employees, and from contributing financial or othersupport to Employees' Federation of the American ManufacturingCompany of Texas, or to any other labor organization of itsemployees;(b) From discouraging membership in International Association ofMachinists, Local Union No. 791, or in any other labor organizationof its employees, by discharging its employees or otherwise discrim-inating in regard to hire or tenure of employment or any term orcondition of employment;(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the National LaborRelations Board finds will effectuate the policies of the Act :(a)Offer John J. Gutoski immediate and full reinstatement to hisformer position without prejudice to his seniority and other rightsand privileges;(b)Make whole John J. Gutoski for any loss of pay he has suf-fered by reason of his discharge, by payment to him of a sum ofmoney equal to that which he would normally have earned as wagesfrom June 16, 1937, the date of his discharge, to the date of such offerof reinstatement, less the amount which he has earned during suchperiod;(c)Refuse to recognize Employees' Federation of the AmericanManufacturing Company of Texas, as a representative of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment; 386NATIONAL LABOR RELATIONS BOARD(d) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of thirty(30) consecu-tive days, stating that the respondent will cease and desist in themanner aforesaid,and that the respondent refuses to recognize Em-ployees'Federation of the American Manufacturing Company ofTexas, as a representative of any of its employees for the purpose ofdealing with the respondent concerning grievances,labor disputes,wages, rates of pay,,hours of employment; and other conditions ofemployment ;(e)Notify the Regional Director for the Sixteenth Region inwriting within ten (10)days from the date of this order what stepsthe respondent has taken to comply herewith.